Title: Notes on the History of Mt. Wollaston, 19 October 1802
From: Adams, John
To: 

Scraps of the History of Mount Wollaston with NotesOctober 19. 1802. Mount Wollaston
Hutchinson’s Hist. of M. Bay. Page 7. In 1625 one Capt. Wollaston with about 30 Persons began a Plantation near Westons. They gave it the name of Mount Wollaston. It was known by that name some years after, but at length the name was lost in that of Braintree, of which Town it is a part. The particular Hill, which caused the name of Mount is in the farm of John Quincy Esq late one of the council for the Province. No mention is made of a Patent to Wollaston. One Morton of Furnivals Inn was of this Company. He was not left in command, but contrived to make himself chief, changed the name of Mount Wollaston to Merry mount, Sett all the Servants free, erected a May pole, and lived a Life of dissipation untill all the Stock intended for trade was consumed. He was charged with furnishing the Indians with Guns and Ammunition, and teaching them the use of them. At length he made himself so obnoxious to the Planters in all parts, that at their general desire the People of New Plimouth Seized him by an armed force and confined him untill they had an opportunity of Sending him to England.
Prince’s New England Chronology page 152. This year, 1625 comes over Capt. Wollaston with three or four more of Some Eminence, and a great many Servants, Provisions &c to begin a Plantation. Deputy Governor Dudley says there came 30 with Capt. Wollaston; in his Letter to the Countess of Lincoln of March 28 1631 printed in 8.vo at Boston 1696. They pitch on a place in the Massachusetts Bay Since named Braintree, on the northerly mountainous part thereof which they call Mount Wollaston, among whom is one Thomas Morton, who had been a kind of petty Fogger at Furnival’s Inn.
Prince’s Chronology page 162. Capt. Wollaston having continued at Mount Wollaston Some time, and finding Things not answer his Expectation, he carries a great part of the Servants to Virginia writes back to Mr. Rasdall one of his Chief Partners to carry another part, and appoints Mr Fitcher his Lieutenant, till he or Rasdall returns. But Rasdall being gone, Morton excites the rest to turn away B.  Fitcher to seek his bread among his Neighbours, till he can get a pass to England. After this they fall to great licentiousness and Profaneness.
Prince’s Chronology page 175. That worthy Gentleman Mr Endicot coming over for the Government of the Massachusetts, visits the People at Merry Mount, causes the Maypole to be cutt down, rebukes them for their Profaneness, admonishes them to look there be better Walking and the Name is changed to Mount Dagon. C .But Morton and Company, to maintain their Riot, hearing what Gain the French and Fisherman made by Selling Guns with Powder and Shot to the Natives; he beings the Same trade in those parts; teaches how to use them, employs the Indians in hunting and fowling for him wherein they become more active than any English, by their Swiftness of foot, nimbleness of Body, quick sightedness, continual Exercise and knowing the haunts of all Sorts of Game. And finding the Execution Guns will do, and the benefit thereby, become mad after them And give any price for them. Morton Sells them all he can Spare and sends to England for many more. The Neighbouring English who live Scattered in diverse places, and have no Strength in any meeting the Indians in the Woods, thus armed, are in great terror, and those in remoter places See the mischief will quickly Spread if not forthwith prevented. Besides they See they Should not keep their Servants: for Morton receives any, how vile soever; and they, with the discontented will flock to him, if this nest continues; and the other English will be in more fear of this debauched and wicked Crow, than of the Savages themselves. The chief of the Straggling Plantations therefore Piscatoway, Naumkeak, Winisimet, Wessaguscusset, Natasco and other places, meet, and agree to Solicit those of Plimouth, who are of greater Strength than all, to join and Stop this growing Mischief, by Suppressing Morton and Company before they grow to a further head. Those of Plimouth receiving their Messengers and Letters, are willing to afford our help. However, first sent a Messenger with Letters to advise him in a friendly Way to forbear those Courses. But he Scorns their advice, asks who has to do with him; declares he will trade pieces with the Indians, in despight of all &c. We send a Second time to be better Advised; for the Country cannot bear the Injury; it is against their common Safety and the Kings Proclamation. He says the Kings Proclamation is no Law, has no Penalty but his displeasure, that the King is dead and his displeasure with him; and threatens, if any come to molest him, let them look to themselves; he’ll prepare for them. Upon this they See no Way but force: and therefore obtain of the Plimouth Governor, to send Captain Standish with some aid to take him. The Captain coming, Morton arms his consorts, heats them with liquor, bars his doors, Setts his Powder and Bulletts on the table ready, the Captains Summons him to yeild, but has only Scoffs &c. At length Morton fearing We Should do some violence to the house, he and Some of his Crew came out to Shoot the Captain: At which the Captain Steps up to him, puts by his piece, takes him, enters the house, disperses the worst of the Company, leaves the more modest there, brings Morton to Plymouth: where he is kept, till a Ship going to the Isle of Shoals to England, he is sent in her to the New England Council, with a Messenger and Letters to inform against him &c: yet they do nothing to him not so much as rebuke him and he returns next year.
1630 Prince’s Chronology page 247. At the first Court of assistants held at Charlestown on board the Arabella.—ordered that Morton of Mount Wollaston be Sent for presently.
1630 Prince’s Chronology page 248.—Sept. 7. The Second Court of Assistants held at Charlestown. ordered that Thomas Morton of Mount Wolleston shall presently be Set in the Bilbowes, and after Sent Prisoner to England by the Ship called the Gift, now returning thither: that all his goods Shall be Seized to defray the Charge of his Transportation, Payment of his debts and to give Satisfaction to the Indians for a canoe he took unjustly from them: and that his house be burnt down to the ground, in sight of the Indians for their Satisfaction for many wrongs he has done them. ordered that no Person shall plant in any place within the limits of this patent without leave from the Governor and Assistants or major part of them. D.
Winthrop’s Journal, page 20. 1630. Sept. 20. Thomas Morton adjudged to be imprisoned till he were Sent into England, and his house burnt down, for his many Injuries offered to the Indians, and other misdemeanors. Capt. Brooks Master of the Gift refused to carry him. Mount Wollaston
New Englands Prospect by William Wood printed in London in 1639. Part 1. Chapter 10. Page 31.—I will begin with the Utmost Outmost Plantation in the Patent to the Southward, which is called Wichaguscussctt E.  an Indian name: this, as it is but a Small Village yet it is very pleasant and healthfull, very good ground, and is well–timbered, and hath good store of Hay ground: it hath a very Spacious Harbour for shipping before the Town; the Salt Water being navigable for boats and Pinnaces two Leagues. Here the inhabitants have good Store of Fish of all Sorts, and Swine, having Acorns and Clams at the time of year; here is also an Alewife River. Three miles to the North of this is Mount Wollaston, a very fertile Soil, and a place very convenient for farmers houses, there being great store of plain F  ground without Trees. Near this place is Massachusetts fields where the greatest Sagamore in the Country lived, before the Plague, who caused it to be cleared for himself. The greatest Inconvenience is, that there is not very many Springs, as in other places of the Country; yet water may be had for digging: a Second Inconvenience is, that Boats cannot come in at low Water, nor Ships ride near the Shore. Six miles further the north, lieth Dorchester, which is the greatest Town in New England (but I am informed that others equal it since I came away) well wooded and watered, very good Arable grounds and Hay grounds, fair Cornfields and pleasant Gardens, with Kitchen Gardens: in this plantation is a great many Cattle, as Kine, Goats & Swine. This plantation hath a reasonable harbour for ships. Here is no Alewife River which is a great Inconvenience. The Inhabitants of this town were the first that Set upon the trade of fishing in the Bay, who received so much fruit of their Labour that they encouraged others to the same undertaking. A mile from this town lieth Roxbury, which is a fair and handsome Country Town, the Inhabitants of it being all very rich.
Wonder Working Providence printed in London in 1654. of Sions Saviour, or History of New England from the English planting in 1628 untill the year 1652. Page 41. chapter 19. The third Church of Christ gathered under this Government was at Dorchester, a frontiere town, Situated very pleasantly both for facing the Sea, and also its large extent into the main Land, well watered with two Small Rivers; near about this Town inhabited some few ancient Traders, who were not of this select band, but came for other Ends, as Morton of Merry mount, who would faine have resisted this Work, but the provident hand of Christ prevented.
Chapter 18. page 161 of the planting of the twentieth Church of Christ at a Town called Braintree.
About this time there was a Town and Church planted at Mount Wollaston and named Braintree. It was occasioned by Some old Planters and certain Farmers belonging to the great Town of Boston; They had formerly one Mr Wheelwright to preach unto them (till this Government could no longer contain them) they many of them in the meantime belonging to the Church of Christ at Boston, but after his Departure they gathered into a Church themselves; having Some Enlargement of land, they began to be well peopled, calling to Office among them the Reverend and Godly Mr William Thom Tomson and Mr Henry Flint, the one to the office of a Pastor, the other of a Teacher; the People are purged by their Industry of the Sour leven of those Sinful Opinions that began to Spread, and if any remain among them it is very covert. Yet the manner of these Errorists that remain in any place, is to countenance all Sorts of Sinful opinions, as occasion Serves, both in Church and Commonwealth, under pretence of Liberty of G. Conscience (as well their own opinion as others) by this Symbol they may be known in Court and Country. This Town hath great store of land in Tillage, and is at present in a very thriving condition for outward Things, although Some of Boston retain their Farms from being of the Town, yet do they lie within their bounds &c
New English Canaan or New Canaan, containing an Abstract of New England written by Thomas Morton of Cliffords Inn Gent. upon ten years Knowledge and Experiment of the Country. Printed at Amsterdam in 1637.
Book 2. Chap. 1. Page 59. In the month of June Anno Salutis 1622 it was my Chance to arrive in the parts of New England with 30 Servants and provision of all Sorts fit for a plantation: and while our houses were building, I did endeavour to take a Survey of the Country: The more I looked the more I liked it. And when I had Seriously considered of the beauty of the place, with all her fair Endowments I did not think that in all the known World it could be paralelled. For so many goodly groves of Trees, dainty fine round rising Hillucks H: delicate fair large plains, Sweet cristal fountains; and clear running Streams, that twine in fine meanders through the meads, making so sweet a murmuring Noise to hear, as would even lull the Senses with delight a Sleep, So pleasanly do they glide upon the pebble stones, jetting most jocundly where they do meet; and hand in hand run down to Neptunes Court, to pay the yearly Tribute, which they owe to him as Sovereign Lord of all the Springs. Contained within the Volume of the land, Fowles in abundance, Fish in multitude, and discovered beside millions of Turtle Doves on the green boughs, which Sat pecking of the full ripe pleasant grapes, that were Supported by the lusty trees whose fruitful load did cause the arms to bend, which here and there dispersed, you might see Lillies and of the Daphnean Tree, which made the land to me Seem Paradise, for in mine Eye twas Natures Masterpiece,: her chiefest Magazine of all, where lives her Store: if this land be not rich then is the whole World poor.
Book 2. Chapt. 8. page 92. And for the Water, therein it excelleth Canaan by much; for the land is so apt for fountains, a Man cannot digg amiss. I. Besides there are Waters of most excellent Virtues worthy Admiration. At Ma–re Mount there was a Water (by me discovered) that is most excellent for the Cure of Melancholly probatum.
Near Squantos Chapel (a place so by us called) is a Fountain that causeth a dead sleep for 48 Hours, to those that drink 24 ounces at a draught and so proportionably. The Savages that are Poroahs at Set times use it and reveal strange things to the Vulgar People by means of it.
Book 3. chapt. 14. page 132. The Inhabitants of Pasonagessit, having translated the name of their habitation from that ancient Savage name to Ma-re Mount, and being resolved to have the new name confirmed for a Memorial to after Ages, did devise among  Mount Wollaston themselves to have it performed in a Solemn manner with Revells and merriment, after the old English Custom, prepared to sett up a Maypole, upon the festival day of Phillip and Jacob, and therefore brewed a Barrell of excellent beer, and provided a case of Bottles to be Spent, with other good cheer, for all comers of that day. And because they would have it in a compleat form, they had prepared a Song fitting to the time and present occasion. And upon May day they brought the Maypole to the place appointed, with Guns, Drums Pistolls and other fitting Instruments, for that purpose, and there erected it with the help of Savages, that came there of purpose to see the manner of our Revels. A goodly pine Tree of 80 feet long was reared up with a pair of Bucks horns nailed on, somewhat near unto the top of it; where it stood as a fair Sea mark for directions, how to find the Way to mine Host of Mare Mont.
Page 134 The Setting up of this Maypole was a lamentable Spectacle to the precise Separatists that lived at New Plymouth. They termed it an Idol; yea they called it, the Calf of Horeb: and stood at defyance with the place naming it Mount Dagon; threatening to make it a woefull Mount and not a Merry Mount.
Chap. 15. page 137 Morton gives an Account of his Impressment at Wessagusaas and of his Escape. page 140. In the mean time mine host was got home to Mare mount through the Woods Eight miles round about the River Monatoquit, that parteth the two Plantations &c. then follows the Account of Capt. Shrimp’s, (Standish’s as I suppose) Expedition against Morton and his Mare mount.
Page 149. This Action bred a kinde of hart burning in the Plymouth Planters, who after sought Occasion against mine host to overthrowe his Undertakings, and to destroy his plantations whom they accounted a main enemy to their Church and State.
Chapt. 22. page 160. They carried off his Corn &c
Chap. 23. A Court is called of purpose for mine host: he there convented and must hear his doom. &c
There they all with one assent put him to Silence, crying out, hear the Governor, hear the Governor, who gave his Sentence against mine host at first Sight: that he should be first put in the Bilbowes, his goods should be all confiscated; his plantation should be burned down to the Ground, because the habitation of the Wicked should no more appear in Israel, and his Person banished from these Territories and this put in Execution with all Speed.
The harmless Savages, did reprove, and make Speeches of Sentences of unexpected Divinity, Morality &c
The Smoak that did Ascend appeared to be the very sacrifice of Kain. Mine Host (that afar off, aboard a Ship did there behold this Woful Spectacle, knew not what he should do in this extremity but bear and forbear, as Epictetus says it was booteless to exclaim.
He did consider then, these transitory things are but Ludibria Fortunæ as Cicero calls them. All was burnt down to the Ground, and nothing did remain but the bare ashes as an emblem of their Cruelty, &c The Stumps and Posts in their beak Liveries will mourn; and Piety itself will add a voice to this bare remnant of that Monument and make it my fair Recompense, or else Revenge against the Sect of Cruel Schismaticks.
Page 180 I do not wonder to see mine host of Ma-re mont Speed so ill, that has been proclaimed so many years an Enemy in New Canaan, to their Church and State.
Page 182 Since which mine host has not troubled the Brethren but only at the Council Table, where none Sub judice lis est.
Winthrop’s Journal page 21. 1630 Nov. 27. Three of the Governors Servants, were from this day to the first of December abroad in their Skiff among the Islands, in bitter frost and snow, being kept from home by the N.W. Wind, and without victuals: at length they got to Mount Wollaston, and left their boat there, and came home by land. Laus Deo.
Page 26. 1631. April 21. One Sir Christopher Gardiner knight of the golden  being accursed to have two Wives in England was sent for, but he had intelligence and escaped, and travelled up and down among the Indians about a Week, but by means of the Governor of Plymouth, he was taken about Namascutt, and brought to Plymouth, and from thence he was brought by Capt. Underhill and his Lieutenant Dudley to Boston.
Page 27. 1631. June 25. There came a Shallop from Piscataqua which brought news of a small English Ship come thither with Provisions and some Frenchmen to make Salt. By this boat Capt. Neal, Governor of Piscataqua, Sent a Packett of Letters to the Governor, directed to Sir Christopher Gardiner, which when the Governor had opened he found it came from Sir Ferdinand Gorges (who claims a great part of the Bay of Massachusetts). In the packett was one letter to Thomas Morton (sent Prisoner before into England, upon the Ld. Chief Justices Warrant) by both which Letters it appeared that he had some Secret design, to recover his pretended Right, and that he reposed much trust in Sir Christopher Gardiner. These Letters were opened because they were directed to one who was our Prisoner and had declared himself an ill Willer to our Government.
Winthrops Journal p. 49 1633. May. The Mary and James arrived, Mr Rose, Master. She came from London in Seven Weeks, and brought 196 passengers (only two Children died). Mr Coddington one of the assistants, and his Wife, came in her. In her return, she was cast away upon Isle Sable, but  Men were saved. By these Ships We understood, that Sir Christopher Gardiner and Thomas Morton and Phillippe Ratcliffe (who had been punished here for their Misdemeanors) had petitioned to the King and Council against us, being lett on by Sir Ferdinand Gorges and Captain Mason, who had began a plantation at Piscataqua and aimed at the General Government here of New England for their agent here Captain Neale. The Petition was of many Sheets of paper, and contained many false accusations (and among some truths misrepresented) accusing us to intend Rebellion to have cast off, our Allegiance, and to be wholly Separate from the Church and Laws of England. That our Ministers and People did continually rail against the State, Church, and Bishops there, &c Upon which such of our Company as were then in England (viz) Sir Richard Saltonstall Mr Humphreys and Mr. Cradock, were called before a Committee of the Council, to whom they delivered in an answer in Writing, Upon Reading whereof, it pleased the Lord, our gracious God and Protector, so to work with the Lords, and after with the Kings Majesty, when the whole matter was reported to him by Sir Thomas Formin, one of the Council but not of the Committee who had been present at the three days of hearing and Spake much in the Commendation of the Governor, both to the Lords (and afterwards to his Majesty) that he said he would have them severely punished, who did abuse this government and the plantations, that the defendants were dismissed with a favourable order,—for their Encouragement being assured from some of the Council, that his Majesty did not intend to impose the Ceremonies.
Wonder working Providence. U.S. page 120. And now to the third and great distress, which lay behind them by reason of their back Friends, the Lording Bishops, and other malignant adversaries being daily exasperated against them, and in especial at this time by one Morton, who named himself The Host of Merry Mount, who wanted not malice, could he possibly have attained Means to effect it: But the Lord Christ prevented both him and his Masters, whom with flattery he sought to please with scurrilous deriding the Servants of Christ, to bring them into Contempt, yet the Lord prevented all and delivered this wretched fellow into his Peoples hands again after all this, who dealt as favourably with him as David did with Shimmei.
Chapter 8. page 14, 15 and 16 Is an Indian account of the appearance of a Comet, and of a ship from Europe, and of their astonishment and terror at the Sight of both. The Beginning of Commerce in Brass Kettles for Beaver. Then Succeeds the Indian account of a plague among them in 1618, a little before the removal of that Church of Christ from Holland to Plymouth, in New England as the ancient Indians report, there befell a great mortality among them, the greatest that ever the memory of Father to Son among them took notice of, chiefly desolating those Places, where the English, afterward planted the Country of Pockaknoky, Agissawamg, it was almost wholly deserted, insomuch that the Neighbor Indians did abandon those places, for fear of death, fleeing more West and by South, observing the East and by northern parts were most Smitten with this contagion. The Abarginny Men consisting of Massachusetts, Wippanaps and Tarrantines were greatly weakened, and more especially the three Kingdoms or Sagamore Ships of the Massachusetts, who were before this mortality most populous, having under them Seven Dukedoms or petty Sagamores, and the Nianticks and Narrowganssitts, who before this came were but of little note, yet were they now not much encreased by such as fled thither for fear of death, the Pecods (who retained the name of a Warlike People, till afterwards conquered by the English) were also smitten at this time. Their disease being a Sore consumption, Sweeping away whole Families, but chiefly young Men and Children, the very Seeds of Increase, their Powwows, which are their Doctors, working partly by Charms, and partly by Medicine, were much amazed to See their Wigwams lie full of dead Corps, and that now neither Squantam nor Abbamocho could help, which are their good and bad God, and also their Powwows themselves were oft Smitten with deaths Stroke, howling and much lamentation was heard among the living, who being possessed with great fear, oftimes left their dead unburied, their manner being such, that they remove their habitations at death of any, this great mortality being an unwonted thing, fear them the more, because naturally the Country is very healthy. But by this means Christ (whose great and glorious Works the Earth throughout are altogether for the benefit of his Churches & chosen) not only made room for his People to plant; but also tamed the hard and cruel hearts of those barbarous Indians, insomuch that half a handfull of his People landing not long after in Plymouth Plantation, found little Resistance, of whom the Author purposes not to Speak particularly, being prevented by the honoured Mr Winslow, who was an Eye Witness of the Work.
Wonderworking Providence &c c. 10. page 23. And now let every Ear listen and every heart admire, and enlarge itself to the Astonishment of the whole Man at this wondrous Work of the great Jehovah; that in thrice Seven Years (after the beginning of this Work) wrought Such fear full desolations and wonderful alterations among our English nation, and also in this dismal Desart, wasting the natural Inhabitant with Death’s Stroke and that as is formerly touched, the Massachusetts, who were a populous nation consisting of 30,000 able Men, now brought to less than 300.
Prince’s New England Chronology p. 46. Anno 1617. Jan. 6. This Winter and the Spring ensuing, a great plague befalls the Natives in New England which wasteth them exceedingly; and so many thousands of them die that the living are not able to bury them, and their Skulls & Bones remain above ground at the places of their habitations for several years after. Note. By Cap. Dermers Letter of Dec. 27. 1619 in Purchas, and of June 30. 1620 in Governor Bradford, compared with Governor Bradfords own account, it seems that the Narragansetts in the West and Penobscuts in the East, escaped this plague, and that it raged only in the Countries lying between them, and prepared the Way for another People.
Hutchinsons Hist. Mass. Bay Vol. 1. p. 31 The new Settlers were in perills also from their own Countrymen. Sir Ferdinando Gorges and Capt. Mason, two of the Council of Plymouth, who, with a view to the advancement of their Fortunes had expended large Sums to little purpose in attempts to Settle Colonies in New England beheld the Massachusetts with an envious eye. They intended for themselves all that part of the Colony which lies to the Eastward of Naumkeag. Gardiner and Moreton, to revenge the affronts they had received, joined with them, in a complaint against the C to the King in Council against the Colony. At this time they failed of success and an order was made in Council 19th January 1632 “declaring the fair appearances and grant hopes which there then were, that the Country would prove beneficial to the Kingdom as well as profitable to the particular Persons concerned, and that the adventurers might be assured that if things Should be carried on as was pretended, when the Patents were granted, and, according as by the patent was appointed, his Majesty would not only maintain the Liberties and Priviledges heretofore granted but supply any thing further which might tend to the good Government, prosperity and comfort of the People there.”
Note. Morton wrote the following Letter to one Jeffries in New England. “My very good Gossip. If I should commend myself to you, you would reply with this Proverb propria laus Sordet in ore, but to leave impertinent Salutes and really proceed, you shall hereby understand, that although, when I was first Sent to New England to make complaint against Ananias and the Brethren, I effected the Business, but superficially (through the brevity of time) I have at this time taken deliberation and brought the matter to a better pass, and it is brought about that the King hath taken the matter into his own hands. The Massachusetts Patent by an order of council was brought in view, the Priviledges therein granted well Scanned, and at the council board in presence of Sir Richard Saltonstall and the rest it was declared, for manifold Abuses therein discovered, to be void. The King hath re-assumed the whole Business into his own hands, and given order for a general Governor for the whole territory to be sent over. The Commission is passed the privy Seal, I Saw it, and the same was sent to my Lord Keeper to have it pass the great Seal, and I now stay to return with the Governor, by whom all complainants shall have relief. So that now Jonas being set ashore, may safely cry repent ye, cruel schismatickss, repent, there are yet but forty days, If Jove vouchsafe to thunder, the Charter and the Kingdom of the seperatists will fall asunder. My Lord of Canterbury, with my Lord privy Seal having caused all Mr. Cradocks letters to be viewed, and his apology for the Brethren particularly heard, protested against him and Mr Humphries that they were a couple of imposturous Knaves, so that for all their great friends, they departed the Council Chamber in our view with a pair of cold Shoulders. I have staid long  yet have not lost my labour. The Brethren have found themselves frustrated and I shall See my desire upon mine Enemies. Of these things I thought good by so convenient a Messenger to give you notice lest you should think I died in obscurity, as the Brethren vainly intended I should. As for Ratcliffe he was comforted by their Lordships with the cropping of M. Withrops ears, which shews what opinion is held among them of King Winthrop, with all his inventions and his Amsterdam and fantastical ordinances, his Preachings marriages and other abusive Ceremonies, which exemplify his detestation of the Church of England and contempt of his Majestys Authority and wholesome Laws. I rest your loving Friend”
Thomas MortonMay 1. 1634.
Note this letter should have been placed by Mr Hutchinson in his History in or after the year 1634. After the Intrigues related in it were past.
Hutchinsons Hist. page 32. Note Morton came to New England again in 1643 when this Letter, and a Book he had wrote full of invectives were produced against him. He was truly called the Accuser of the Brethren. The Court fined him an hundred Pounds. He was poor and unable to pay it. Nothing but his age saved him from the whipping Post. He went to  Acamonticus and there died a year or two after.
Hutchinson. page 32. 1633. In the year 1633 the People continued the Administration of Government in the same hands. Fresh supplies of Inhabitants had been brought from England from time to time in the course of the two former years, but there were many who were willing to See the success of the first Adventurers before they embarked themselves. The reports carried over were very encouraging so that this year there was a very great addition made; Ships arriving all Summer, in some months twelve or fourteen in a month; an exportation so great and of such Sort of Persons, that it produced the following order of the King in Council 21. February 1633.
Whereas the Board is given to understand of the frequent transportation of great numbers of his Majestys Subjects out of this Kingdom to the plantation of New England among whom divers Persons known to be ill affected, discontented, not only with civil but ecclesiasticall Government here are observed to resort thither, whereby such confusion and distraction is already grown there, especially in point of Religion, as beside the ruin of the Said plantation cannot but highly tend to the Scandal both of Church and State here. And whereas it was informed in particular that there are at this present, divers Ships in the River of Thames, ready to set Sail thither freighted with Passengers and Provisions, it is thought fit and ordered that Stay should be forthwith made of the said ships until further order from this board. And the Several Masters and Freighters of the same should attend the board on Wednesday next in the afternoon with a List of the Passengers and Provisions in each ship. And that Mr. Cradock a Chief Adventurer in that Plantation now present before the board should be required to cause the Letters patent for the Said Plantation to be brought to this board.
Hubbard
Mr Hubbard says that this order was the effect of a new complaint prepared by Gardiner, Morton and others, of their hardships and Sufferings from the Severity of the Government, and that such of the Company as were in England, were called before the Committee of Council, and delivered an Answer in Writing, and that upon reading thereof it pleased God so to Work with the lords of the Council and afterwards with the Kings Majesty, that when the whole matter was reported to him by Sir Thomas Termayne, one of the Council who had been present at the three days of hearing and Spoke much in commendation of the Governor, both to the Lords and after to his Majesty, the King said he would have such Severely punished as shall abuse his Governor and the Plantation, and the Defendants were dismissed with a favourable order for their encouragement; being assured from Some of the Council that his Majesty did not intend to impose the Ceremonies of the Church of England upon them, for that it was considered it was for the sake of freedom from those Things that People went over thither.
Hutch. 35. It is certain a Stop was not put to the Emigration. There came over amongst many others in the year 1633 Mr Haynes of the Civil order Mr Cotton, Mr Hooker and Mr Stone, three of the most famous Men of the religious order.
Sir Christopher Gardiner. Turn to Sheets 15 and 14.
Morton in his New England Canaan, Chapt. 30. page 182—has a Chapter of Sir Christopher Gardiner Knight and how he spedd among the Seperatists.
Sir Christopher Gardiner, (a Knight that had been a Traveller, both by Sea and Land; a good judicious Gentleman in the Mathematticke, and other Sciences usefull for Plantations, Kimistry &c and also being a practical Engineer) came into  these parts intending discovery. But the Seperatists love not these good Parts when they proceed from a carnall man (as they call every good Protestant) in shorte time had found the means to pick a quarrel with him. The means is, that they pursue to obtain what they aim at: the Word is there the means. So that when they find any man like to prove an Enemy to their Church and State, then Straight, the means must be used for defence. The first precept in their Politicks is, to defame the man, at whom they aim, and then he is a holy Israelite in their opinions, who can Spread that fame brodest, like butter upon a loafe: no matter now thin; it will Serve for a vaile: and then this Man who they have thus depraved, is a spotted unclean Leaper; he must out, least he pollute the land, and them that are clean, if this be one of their gifts, then Machevill had as good gifts as they. Let them raise a Scandall on any, tho never so innocent; yet they know it is never wiped clean out: the Stained Marks remain which hath been well observed by one in those Words of his.
Stick candles ’gainst a Virgin Walls white back;
If they’l not burn, yet at the least, they’l black.
and thus they dealt with Sir Christopher; and plotted by all the Ways and means they could, to over throw his undertakings in those parts. And therefore I cannot chuse, but conclude, that these Seperatists have special gifts: for they are given to envy and Malice extreamly.
The Knowledge of their defamacion could not please the Gentlemen well, when it came to his Ear, which would cause him to make some reply (as they Supposed) to take exceptions at, as they did against Faircloth and this would be the means they thought, to blow the coal and so to kindle a brand that might fire him out of the Country too, and send him after mine Host of Mare mount.
They take occasion, some of them, to come to his  house, when he was gone into the Country; and, finding he was from home, so went to work, that they left him, neither house nor habitation, nor Servant nor any thing to help him, if he should returne: but of that they had no hope as they gave it out, for he was gone, as they affirmed to lead a Savage Life, and for that cause took no Company with him; and they having considered of the matter, thought it not fit, that any such Man Should live, in so remote a place, within the compass of their patent. So they fired the place, and carried away the Persons and goods.
Sir Christopher was gone with a Guide, a Salváge, into the inland parts for discovery: but before he was returned, he met with a Salvage that told the Guide, Sir Christopher would be killed. Master Temperwell who had now found out matter against him would have him, dead or alive. This he related and would not have the Gentleman go to the place appointed, because of the danger that was Supposed. But, Sir Christopher was nothing dismayed: he would on, whatsoever come of it; and so met with the Savages: and between them was a terrible Skirmish: But they had the worst of it, and he Scaped well enough.—The Guide was glad of it, and learned of his fellows that they were promised a great reward, for what they should do in this Employment. Which thing, when Sir Christopher understood, he gave thanks to God; and after upon his occasion to Solace himself, in this table book, he composed this Sonnet which I have here inserted for a Memorial.
The SonnettWolfes in Sheeps clothing why will yeThink to deceive God that doth seeYour Simulated Sartity—(Sanctity I suppose)For my part I do wish you couldYour own infirmities beholdFor then you would not be so boldLike Sophists why will you disputeWith Wisdom so, you do confuteNone but yourselves; for shame, be muteLeast great Jehovah with his PowerDo come upon you in an hourWhen you least think and you devour.
This Sonnet the gentleman composed, as a Testimony of his love towards them, that were so ill affected towards him; from whom they might have received much good, if they had been so wise to have embraced him in a loving fashion.
But they despise the help, that shall come from a carnall Man, as they termed him, who, after his return from those designs, finding how they had used him with such disrespect, tooke Shipping, and disposed of himself for England, and discovered their practices in those parts, towards his Majestys true hearted Subjects, which they made weary of their abode in those parts.
I find no account of this Sir Christopher Gardiner his house, Character Actions, injuries or Affronts in any other Author, as yet. Oct. 27. 1802.—This new English Canaan is probably the Book, which Hutchinson, p. 82 in a note mentions a letter to Jeffries and a Book full of Invectives, as produced against him, Morton, for which he was fined 100£ and would have been whipped but for his age.
Mortons New English Canaan concludes in the Style of his letter to Jeffries.
But mine Host, after due consideration of the Premisses thought it fitter for him to play Jonas in this kind, than for the Separatists to play Jonas in that kind as they do. Has therefore bid Weathercock, tell the Separatists, that they would be made in due time to repent of those malicious practices, and so would he too &c And now mine host being merrily disposed, having passed many perrillous Adventures, in that desperate Whales Belly, began in a posture like Jonas, and cryed, Repent you cruel Separatists repent, there are yet but 40 days. if Jove vouchsafe to thunder, Charter and the Kingdom of the Separatists will fall asunder: Repent you cruel Schismaticks, Repent, And in that posture he greeted them by letters, returned into New Canaan and ever, as opportunity was fitted for the purpose, he was both heard and seen in the posture of Jonas against them crying repent you cruel Separatists repent, there are as yet but 40 days, if Jove vouchsafe to thunder The Charter and the Kingdom of the Separatists will fall asunder; repent you cruel Schismaticks repent: if you will hear any more of this proclamation meet him at the next Market Town for Cynthius Aurem vellet.
1. Sheet of Notes
Hutchinson says Morton was of Furnivals Inn, Morton himself says he was of Cliffords Inn. Hutchinson says Morton Changed the name of Mount Wollaston to Merry Mount. Morton says he called the Plantation Ma-re Mount.—i.e. Sea Mount, I suppose because Mount Wollaston stands upon the Sea in Braintree, or Massachusetts Bay. It is the lowest and Smallest of the bleu Hills. The base of it is upon a level with the bottom of the Sea. Half Moon which is an Island appears to have been another of the blue Hills and the least of all. half Moon is the first Hillock, Mount Wollaston the next Stoney field hill the third, the Hill next to it belonging to me, to Deacon Vesey and Captain Joseph Baxter, the fourth, the Rocky Mountain behind the nine Milestone, the fifth, the Hill in the Six hundred acres the Sixth, and from this they rise in a regular gradation to the highest of the blue hills. The Fathers of Plymouth Dorchester Charleston &c I suppose would not allow the name to be Ma-re Mount but insisted upon calling it Merrymount, for the same Reason that the common People in England will not call Gentlemens ornamented Grounds Gardens but insist upon calling them Pleasure Grounds, i.e to excite Envy and make them unpopular.
Such a Rake as Morton, such an addle headed fellow as he represents himself to be, could not be cordial with the first people from Leyden, or with those who came over with the Patent, from London or the West of England. I can hardly believe that his being a Churchman or reading his Prayers from a Book of common Prayers could be any great offence. His Fun, his Songs and his Revells were provoking enough no doubt. But his Commerce with the Indians in Arms and ammunition, and his instructions to those Savages in the use of them, were Serious & dangerous offences, which struck at the lives of the New Comers, and threatend the utter extirpation of all the Plantations.
B.  Morton although frank enough in the Confession of some of his follies is wholly silent about Wollaston, Rasdall and Fitcher, and upon no account of his manner of obtaining the first Station upon the Hill.
C. Morton represents the Plymouth People, to have been the inventors of the Title of Mount Dagon as well as the Calf of Mount Horeb.
D. It is not easy to say why they burnt the house. Probably in  terrorem. They might have confiscated the Plantation as well as the goods. Wollaston was a squatter I suppose. No legal Title of his appears. The order that no Person shall plant within the limits of the Patent without leave, explains the Bonfire. It was to intimidate all persons in future from taking up Lands, without Titles.
E. Wichaguscussett. other call it Wessagussett, or Wessaguscut, now Weymouth.
F. The plain ground without Trees were probably 1. The Salt Marshes, which are extensive in the near Neighborhood of Mount Wollaston. 2 The low lands which constitute not only the Farms of Norton Quincy who died in Sept. 1801 and Mr. Black now living, but Germantown Hoffs Neck, what we call the Farms quite down to Squantum and the Fields quite down to Bents Point opposite to Germantown and also the plain Lands upon the Country Road from Milton Line to Penn’s Hill. These are the plain Lands without Trees which the Sagamore Massachusetts had caused to be cleared for himself, before the Plague. These Lands are all good for Maize or Indian Corn, and were used by the Indians for the Cultivation of that Grain. Before these Lands lie, and in full View from Mount Wollaston, Braintree Bay, the proper Massachusetts Bay, so called from the Name of the Sagamore who there inhabited at least in Summer. The Circumstance, that there are “not very many Springs” is remarkable to this day. The Farm of the late Honourable John Quincy Esq, which comprehended Mount Wollaston, and probably the Lands of the Sagamore nearest to his Wigwam, Suffered annually for Want of Water in the Summer and sometimes in the Winter too, to such a degree that they drove their Cattle daily up as far as the Bridge over the Brook below Major Millers, to drink. There is an hollow at the Foot of Mount Wollaston to the Westward where good Water is plenty, except in the Sharpest droughts in summer. There is also a Spring at the neck or Causey below Mr Tufts house where Water has always been had. There is another Spring of very good Water discovered within a few years on the Border of the Salt Marsh, towards Cat Island. The Indians probably knew all these springs. Indeed, the Fresh Water at Furnace Brook, or Quincy Creek, or at the other Brook at Major Millers is not a mile from Mount Wollaston. The Indians had no Use of Water but to drink. They roasted & broiled, but rarely if ever boiled.
The second Inconvenience mentioned by Wood, that Boats cannot come in at low Water, nor ships ride near the shore remains to this day.
G. The manners of the “Errorists,” is immitated at this day to countenance Atheism, Deism, Epicurianism, Voltaire, Tom Paine, Diderot, La Systems de la Nature, Jacques le Fataliste and the Age of Reason, 1802.
H. Mortons Landscape was undoubtedly taken from Mount Wollaston. The dainty fine round rising Hillocks were Stony field Hill and the Hills beyond it quite to the highest blue hill, on another side was Penns hill and those rising beyond that to the highest blue hill again, in another direction were all the Weymouth Hills, the hingham Hills, Nantaskett Hills all the Islands in the Harbour, and in another View, where Wilcocke Hill, now Mr Beale’s Squantum Beales Hill now Mr Shaws, my Brothers Hill, the Milton Hills Dorchester Hills and Roxbury and Brookline Hills. The Groves of Trees were such as were left by the Indians when they sett fire to the Woods, Scattered here and there upon low lands and upon Islands Hummucks and Hillucks, chiefly Walnuts and White Oaks, Ash, Beach, Elm, Butter Wood &c. The delicate fair large plains, were Germantown Hoffs Neck, the Town Lands Mr Quincys Farm Mr Blacks farm, the Dorchester farms as they were lately called, and the Lands upon Plymouth Road from Milton line to Penns hill. Sweet Christal fountains, are found in numbers about Stony field Hills, Penns hill &cs clear running streams are Milton or Neponsit River, Furnace Brook Webbs Brook, or Mill Brook and Monatiquot River. The Meanders of the Streams through the Meads are still remarkable in 2nd Sheet of Notes.Neponsit River, Furnace Brook, Mill Brook or Mr Webbs Brook and Monatiquot River. The Fowls and Fish in Mortons time, must have been in vast abundance. The Geese, Brants Ducks Teal Widgeons, Shildrakes, Partridges Quails and Pidgeons, within my Remembrance, have been very numerous, and are even yet not rare, Although the Improvidence of the People, by an imprudent persecution and destruction of those Birds has greatly reduced their Numbers. The Pidgeons which he calls Turtle Doves have been in such multitudes as would scarcely be credited at this time. The extensive settlement of the Country, has intercepted their flight to us. But I have seen the Horrison full of them. The Alewives Shad, Bass and Eels have diminished in Numbers, but the Clams, Musels, Cod Haddock Flounders Lobsters continue.
I.  It is still true, a man cannot dig amiss for water. I never knew an attempt fail. The Water for the Cure of Melancholly, was I presume his Case of Bottles or his Barrell of Beer. The Fountain at Squanto’s Chappell I presume is a Fable.
Belknap’s American Biography Vol. 2. page 332 in the life of Capt. Standish. Standish’s Expedition against Morton and Wheelwrights Banishment
Several Attempts were about this time (1626) made to form plantations, within the Bay of Massachusetts, at Cape Ann, and Piscataqua, (Mortons Memorial 68). Among these Adventurers was one Captain Wollaston, “a Man of considerable Parts, and with him, three or four more of some eminence, who brought over many Servants and much Provisions.” He pitched on the Southern Side of the Bay, at the head of the Creek, and called an adjoining Hill Mount Wollaston. (Quincy) One of his Company was Thomas Morton “a Pettifogger of Furnivals Inn,” who had some property of his own or of other men committed to him. After a short trial, Wollaston not finding his expectations realized, went to Virginia, with a great part of the Servants; and being better pleased with that Country, Sent for the rest to come to him. Morton thought this a proper opportunity to make himself head of the Company; and in a drunken frolic, persuaded them to depose Fitcher, the Lieutenant, and set up for Liberty and Equality.
Under this influence they soon became licentious and debauched. They Sold their goods to the Natives for Furrs, taught them the use of Arms, and employed them in hunting. They invited and received fugitives from all the neighbouring Settlements, and thus endangered their Safety, and obliged them to unite their Strength in opposition to them. Captain Endicott from Naumkeag made them a Visit, and gave them a Small Check, by cutting down a Maypole, which they had erected as a central point of dissipation and extravagance; but it was reserved for Captain Standish to break up their infamous combination. After repeated friendly Admonitions which were disregarded, at the request and joint expence of the Scattered Planters and by order of the Government of Plymouth he went to Mount Wollaston and summoned Morton to Surrender. Morton prepared for his defence, armed his adherents, heated them with liquor, and answered Standish with abusive Language. But when he Stepped out of his Door, to take Aim at his Antagonist, the Captain Seized his Musket with one hand, and his Collar with the other and made him Prisoner. The others quietly Submitted. No blood was shed nor a Gun fired. They were all conducted to Plymouth and thence Sent to England; where Morton was treated with less Severity than he deserved, and was permitted to return and disturb the Settlements, till the Establishment of the Massachusetts Colony, when he retired to Piscataqua and there ended his days. After this encounter which happened in 1628 We have no particular account of Capt. Standish. The late Dr Wheelock, founder of Dartmouth Colledge, and Mr Mirkland Missionary, to the Indians, were descended from him.
            From the Bill of Expences, Sent to the Council of New England, may be seen the Number and utility of the Plantations in 1628. 
            
            £sdPlymouth contributed2:10:0Naumkeag Salem1:10:0Piscataquak, Masons Company2:10:0Mr Jeffrey and Mr Burslem2:0:0Nantascott1:10:0Mr Thomson, Squantum neck15:0Mr Blackston Boston12:0Mr Edward Hilton Dover1:12:7:0
            
            
See Gov. Bradford’s Letter Book in Col. Hist. Soc. 3.63.
Belknap’s American Biography V. 2. page 347. in the Life of Winthrop.
In the heat of the Controversy, (i.e. between the covenant of Grace and the Covenant of Works) Wheelewright a zealous Sectarian, preached a Sermon which not only carried these Points to their Utmost Length, but contained some Expressions, which the Court laid hold of as tending to Sedition for which he was examined; but a more full Inquiry  was deferred for that time. Some warm Brethren of Boston petitioned the Court in Wheelwrights favour, reflecting on their proceedings, which raised such a resentment in the Court against the Town, that a motion was made for the next Election to be made at Cambridge. Vane, the Governor having no negative Voice, could only shew his dislike by refusing to put the question. Winthrop the Deputy Governor declined it, as being an inhabitant of Boston; the question was then put by Endicot of Salem and carried for the removal.
At the Opening of the Election (May 17th. 1637) a petition was again presented by many of the Inhabitants of Boston, which Vane would have had read previous to the Choice. Winthrop who clearly saw that this was a contrivance to throw all into confusion and spend the day in debate, that the Election might be prevented for that time, opposed the reading of the petition, untill the Election Should be over. Vane and his party were Strenuous, but Winthrop called to the People to divide, and the majority appeared for the Election. Vane Still refused, till Winthrop Said they would proceed without him, which obliged him to submit. The Election was carried in favour of Winthrop and his Friends. The Sergeants, who had waited on Vane to the place of Election, threw down their halberds and refused to attend the new elected Governor: he took no other notice of the affront, then to order his own Servants to bear them before him, and when the People expressed their resentment, he begged them to overlook the matter.
The Town of Boston being generally in favour of the new opinions the Governor grew unpopular there, and a law that was passed this year of his restoration to office, increased their dislike. Many Persons who were Supposed to favour those opinions were expected from England, to prevent whose Settlement in the Country the Court laid a penalty on all who Should entertain any Strangers, or aliens their the use of a house or lot, above three Weeks, without liberty first granted. (This was almost as bad as my Alien Bill, in 1798 or 9, as they call’d it). This Severe order was so ill received in Boston, that on the Governors return from the Court of Cambridge, they all refused to go out to meet him, or show him any token of respect. The other Towns on this occasion increased their respect towards him, and the Same Summer, in a Journey to Ipswich he was guarded from Town to Town, with more Ceremony than he desired.
The Same year a Synod was called to determine on the controverted Points, in which assembly Winthrop, though he did not preside, yet as head of the civil Magistracy was obliged often to interpose his Authority, which he did with Wisdom and Gravity, Silencing passionate and impertinent Speakers, desiring that the divine oracles might be allowed to express their own meaning, and be appealed to for a decision of the controversy; and when he saw heat and passion prevail in the assembly, he would adjourn it, that time might be allowed for cool consideration, by which prudent management, the Synod came to an amicable Agreement in condemning the errors of the day. But the work was not wholly done, until the erroneous Persons were banished the Colony. This Act of Severity the Court thought necessary for the peace of the Commonwealth. Toleration had not then been introduced into any of the Protestant Countries, and even the wisest and best Men were afraid of it as the parent of all Error and mischief.
Some of the zealous opinionists, in the Church of Boston, would have had the Elders proceed against the Governor in the Way of Ecclesiastical Discipline for his activity in procuring the Sentence of Banishment on their Brethren. Upon this occasion in a well judged Speech to the Congregation, he told them, that “though in his private Capacity it was his duty to submit to the Censure of his Brethren, yet he was not amenable to them for his conduct as a Magistrate, even though it were unjust. That in the present Case he had acted according to his Conscience and his oath, and by advice of the Elders of the Church and was fully satisfied that it would not have been consistent with the public Peace, to have done otherwise.” These Reasons Satisfied the uneasy Brethren, and his general Condescending and obliging deportment, so restored him to their affections that he was held in greater Esteem than before; as a proof of this, upon occasion of a loss which he had sustained in his temporal Estate, they made him a present amounting to several hundred Pounds.
A warm dispute having arisen in the general Court, concerning the Negative voice of the upper house, the Governor published his sentiments in Writing, some passages of which giving great offence, he took occasion at the next meeting of the Court in a public speech to tell them, that as to the matter of his Writing, it was according to his Judgment which was not at his own disposal, and that having examined it by the Rules of Reason religion and custom, he saw no reason cause to retract it; but as for the manner, which was wholly his own, he was ready to acknowledge whatever was blameable. He said that, though what he wrote was on great provocation, and to vindicate himself and others from unjust aspersions, Yet he ought not to have allowed a distemper of Spirit, nor to have been so free with the reputations of his brethren; that he might have maintained his cause without casting any reflection on them, and that he perceived an unbecoming pride and arrogancy in some of his expressions, for which he desired forgiveness of God and Man.” By this condescending Spirit, he greatly endeared himself to his Friends, and his Enemies were ashamed of their opposition.
He had not so high an opinion of a democratical Government as some other Gentlemen of equal Wisdom and Goodness. (Pray good Dr Belknap who were those other Gentlemen?) but plainly perceived a danger in “referring matters of Counsel and Judicature to the body of the People;” and when those who had removed to Connecticut were about forming their Government, he warned them of this danger in a friendly and faithfull Letter, wherein are these remarkable Words: “The best part of a Community is always the least, and of that best part the wiser are still less; wherefore the old Cannon was, chuse ye our Judges and thou shalt bring the matter before the judge.”

Winthrops Journal p. 50. 1633 May. Mount Wollaston. Morton and his Exit.
Ceremonies of the Church of England upon us; for that it was considered that it was for the freedom from such things that made People come over to us; and it was credibly informed to the Council that this Country, would in time, be very beneficial to England for masts, cordage &c. if the sound should be debarred.
June 19. A day of Thanksgiving was kept in all the Congregations, for our delivery from the Plotts of our Ennemies, and for the safe Arrival of our Friends &c.
July 24. Mr Graves returned and carried a freight of Fish from hence and Plymouth. By him the Governor and assistants sent an answer to the Petition of Sir Christopher Gardiner, and withall a Certificate from the old Planters concerning the Carriage of affairs, &c
August 6. Mr Graves returned, he carried between five and six thousand weight of Beaver and about thirty Passengers. Captain Walter Neale of Piscat, and Some eight of his Company went with him. He had been in the Bay about ten days and came not all this time to see the Governor, being persuaded by devise of his Friends. His answer was, that he was not well entertained, the first time he came thither, and besides he had some Letters opened in the Bay Government; except he were invited he would not go to see him. The 13th day he wrote to the Governor, to excuse his not coming to see him upon the same reasons. The Governor returned him answer, that his Entertainment was such as time and place could afford (being at their first coming before they were housed &c) and retorted the discourtesy upon him, in that he would thrust himself with such a Company (he had five or six Gentlemen with him) upon a Strangers Entertainment at such an unseasonable time, and having no need so to do; and for the Letters he protested his innocency as he might well, for the Letters were opened before them came into the Bay, and so concluded courteously, yet with plain demonstration of his Error. And indeed if he courteously should have invited him Standing upon these terms he had blemished his reputation. There is mention made before of the answer, which was returned to Sir Christopher Gardiner his accusations, to which the Governor and all the assistants subscribed, only the Deputy refused. He made three exceptions. 1st. For that We termed the Bishops Reverend Bishops which was only in repeating the accusations made. 2. For that We professed to believe all the Articles of the Gospell faith, according to the scriptures and the common received tenets of all the Churches of England. This he refused, because We differed from them in matter of Discipline and about the meaning of Christs descent into Hell. That the faithfull in England (of whom we account the Churches) expound it as we do, and not of a local dissent as some of the Bishops do.
3d. For that we gave the King the Title of sacred Majesty, which is the only most proper Title of Princes, and the Word a mere civil Word, and never applied in Scripture to any divine things but Sanctus used always. Mr Knox called the in. of S—— by the same title; yet by no means reasons could he be drawn to yield to these Things, although they were allowed by diverse of the Ministers and the Chief of Plymouth.
 Page 54. Sept. 17. 1633. The Governor and Council met at Boston and called the Ministers and Elders of all the Churches to consider about Mr Cotton his sitting down. He was desired to diverse places, and those who came with him, desired he might sit down where they might keep store of Cattle; but it was agreed by full Consent, that the fittest place for him was Boston, and in that respect those of Boston might take farms in any part of the Bay, not belonging to other Towns, and that keeping a Lecturer he should have some maintenance out of the Treasury. But diverse of the Council upon Second thought, did after refuse this Contribution.
Note.—Probably among the “divers places” was Mount Wollaston, for there the Salt Marshes and Plains and Hills cleared and cultivated by the Indians for the Seat of their great Sagamore Massachusetts, would enable them to keep store of Cattle. Coddington, Quincy, Hough, Shed &c might take farms in this part of the Bay in Consequence of this order. But this is all conjecture. 2. could the  lecturer in contemplation be Wheelwright?
Page 187. 1639. 7. 17. Mount Wolleston had been formerly laid to Boston, but many poor men having lots assigned them there, and not able to use those Lands and dunes still in Boston, they petitioned the Town first to have a Minister there and after to have leave to gather a Church there, which the Town at length, upon some Small composition, gave way unto: So this day they gathered a Church after the usual manner, and chose one Mr Tomson, a very gracious Sincere man, and Mr Flint a godly man also, their Ministers.
Page 352. 1644. 7. 9. At the Court of assistants, Thomas Morton was called forth presently after the Lecture, that the Country might be satisfied of the Justice of our proceedings against him. There was laid to his charge his Complaint against us at the Council board, which he denied, then We produced the Copy of the Bill exhibited by Sir Christopher Gardiner &c wherein We were charged with Treason, Rebellion &c wherein he was named as a Party or a Witness. He denied that he had any hand in the information, only was called as a Witness. To convince him to be the principal Party, it was showed. 1. That Gardiner had no occasion to complain against us, for he was kindly used, and dismissed in peace, professing much Engagement for the great courtesy he found here. 2. Morton had sett forth a Book against us, and had threatened us, and had prosecuted a Quo Warranto against us, which he did not deny. 3. His letter was produced written soon after to Mr Jeffery his old Acquaintance and intimate friend in these Words.
My very  good Gossip,
If I should commend myself to you, you reply with this proverb Proporia Laus Sordet in ore: but to leave impertinent salute and really proceed. You shall hereby understand, that also when I was first sent to England, to make complaint against Ananias and the Brethren, I effected the Business but superficially (thro the brevity of time) I have at this time taken more deliberation and brought the matter to a better pass. And it is thus brought about, that the King hath taken the Business into his own hands. The Massachusetts Patent, by order of the Council, was brought in View.—The Priviledges there granted well scanned upon: and at the Council board in public, and in the presence of Sir Richard Saltonstall, and the rest, it was declared, for manifest abuses there discovered, to be void. The King hath reassumed the whole business into his own hands. Appointed a Committee of the board, and given order for a general Government of the whole territory to be sent over. The Commission is passed the Privy Seal. I did See it, and the same was 10th May Sent to the Lord Keeper to have it pass the great Seal for confirmation; and I now stay to return with the Governor, by whom all Complainants shall have relief: So that now Jonas being sett ashore may safely cry—Repent you cruel Separatists, Repent: there are as yet but 40 days, if you vouchsafe to thunder, the Charter and Kingdom of the Separatists will fall asunder. Repent you cruel Repent. These Things have happened, and I shall See (not withstanding their boasting and false alarms in the Massachusetts with feigned cause of thanksgiving) their merciless Cruelty rewarded, according to the Merit of the fact, with condign Punishment for coming into these Parts like Sampson’s foxes, with firebrands at their Tails. The King and council are already possessed of their preposterous Loyalty and irregular proceedings and are incensed against them: and although they be so opposite to the catholic opinions, yet they will be compelled to perform them, or at least must suffer them to be put in practice to their Sorrow. In matter of restitution and Satisfaction, more than mistically, it must be preformed visibly, and in such sort, as may be Subject to the Senses in a very lively image. My Lord Canterbury having, with my Lord Privy Seal, caused all Mr Craddocks letters to be viewed, and his apology in particular; for the Brethren here protested against him and Mr Humphreys, that they were a couple of imposterous Knaves; so that for all their great friends, they departed the Council Chamber with a pair of cold Shoulders. I have staied long, yet have not lost my Labour although the Brethren have found their hopes frustrated. So that it follows by consequence, I shall see my desire upon mine Ennemies. And if so Grant had not betaken him to flight I had taught him to sing domani in the fleet before this time, and if he return before I depart, he will pay dear for his presumption; for here he finds me a second Perseus. I have uncased Medusa’s head, and struck the Brethren into astonishment. They find and will yet more to their shame, that they abuse the Word, and are to blame to presume so much—that they are but a Word and a blow to them that are without. Of these Particulars I thought good by so convenient a Messenger, to give you notice, lest you should think I had died in obscurity, as the Brethren vainly intended I should, and basely practiced abusing justice by their Sinister Practices, as by the whole body of the Committee, una voce it was concluded to be done, to the dishonor of his Master. And as for Ratcliffe he was comforted by their Lordships, with the cropping of Mr Winthrops ears: which shews what opinion is held amongst them of K. Winthrop with all his inventions and his Amsterdam fantasticall ordinances,—his Preachings, Marriages, and other abusive Ceremonies, which do exemplify his detestation to the Church of England and his Contempt of his Masters Authority and wholesome Laws, which are and will be established in these Parts,  in vita Minervae. With these I thought fit to salute you as a friend, by an Epistle because I am bound to love you, as a Brother, by the Gospell. Resting your loving Friend Thomas Morton
Dated 1. mo. May 1634.
The Patent was called for 1634 by order of Council.
Having been kept in prison about a year in expectation of further Evidence out of England, he was again called before the Court, and after some debate what to do with him, he was fined 100£. and set at liberty. He was a charge to the Country, for he had nothing, and We thought not fit to inflict corporal Punishment upon him, because old and crazy, but thought better to free him and give him his Liberty, as if it had been to procure his fine, but indeed to leave him opportunity to go out of the Jurisdiction, as he did soon after, and he went to Acomenticus, and living there poor and despised, he died within two years after.
Massachusetts Bay
Belknaps American Biography. Vol. 2. page 224. Life of Bradford.Sqanto
Having heard much of the Bay of Massachusetts, both from the English Indians and the English Fishermen, Governor Bradford appointed ten men with Squanto A and two other Indians, to visit the place and trade with the natives. On the 18th of September (1621) they sailed in a Shallop, and the next day got to the bottom of the bay, where they landed under a Cliff supposed B. to be Copps hill in the Town of Boston, and were kindly received by Obbatineua, the Sachem who had Subscribed the Submission at Plymouth a few days before. He renewed his Submission, and received a promise of assistance and defense against the Squaw C Sachem of Massachusetts and other Ennemies.
The Appearance of this bay was pleasing. They Saw the mouths of two Rivers which emptied into it. (Quere were these Charles River and Neponsett River? They might also have seen a third Monatiquot River, besides some smaller streams, as Mill River which enters the sea between Germantown and the new bridge and Furnace River and  Quincy Creek &c) The Islands were cleared of Woods and had been planted; but most of the People who had inhabited them either were dead or had removed. Those who remained were continually in fear of the Tarratenes, who frequently came from the Eastward in a hostile manner, and robbed them of their Corn. In one of these predatory invasions, Nanepashamet, a Sachum, had been Slain; his body lay buried under a frame, Surrounded by an Intrenchment and a palisade. A monument on the top of a hill designated the place where he was killed.
Having explored the bay and collected Some Beaver, the Shallop returned to Plymouth and brought so good a report of the place, that the People wished they had been Seated there. But having planted Corn and built hutts at Plymouth, and being there in Security from the Natives, they judged the motives for continuance to be stronger than for removal. Many of their Posterity have judged otherwise.
Notes
A. Who was this Squanto? Was he the Powow and Prophet mentioned by Morton?
B. Why not Squantum Cliff? or Chapell Rock? or Nutt Island or great Hill? or the Cliffs of Mount Wollaston? Or the Cliffs of the Moon a Peninsula of the Peninsula of Squantum.
C. Who was the “Squaw Sachem” of Massachusetts? Was she the Mother of Squanto? And did she throw herself down the Chapel Rock, in despair at her sons Treason in joining the English and Abbatineua against her? Or was “The Squaw Sachem” the Queen Dowager of Massasoits Father and Massasoits Mother?
These are silly questions because they never can be answered.See Mortons Account of GardinerSir Christopher Gardiner.  Turn back to sheet 6.
Prince’s Annals of New England. Volume Second. Page 21. 1631.
1631. March 4. First Court of Assistant this year at Boston: Present, Gov, D. Governor, Sir R. Saltonstall, Mr Ludlow, Capt Endicott, Mr Pynchon, Nowell Sharp, Coddington, Bradstreet. 1. ordered that 6 Persons be sent to Eng. in the Ship Lyon, now returning thither, as Persons unmeet to inhabit here; also that Sir Christopher Gardiner, and another be Sent as prisoners in her, &c Sir Christopher Gardiner; who it seems came over the last year, a great Traveller, received his first honor of Knighthood, at Jerusalem being made Knight of the Sepulcher there, who came into these parts under pretence of forsaking the World, and to live a private Life in a godly course; not unwilling to put himself on any mean Employments, and take any pains for his living, and offers himself to join to the Churches in Sundry places; had bro’t over with him a Servant or two, and a comely young Woman whom he called his Cousin, but is Suspected to be his Concubine; first sojourned in the Massachusetts.
Page 27. 1631. May 3. Sir Christopher Gardiner having been accused to have two Wives in England, was sent for; but had intelligence and escaped, and travelled up and down among the Indians especially in Plymouth Colony, about a month; But by means of the Governor of Plymouth, is taken by the Indians about Namasket, and brought to Plymouth: When the Indians came to Governor Bradford and told where he was, and asked if they might kill him; he told them no, by no means, but watch their opportunity and take him: And So, after a vigorous fray, they did, and brought him to Governor Bradford. In his Lodging those who made his bed, found a little note book, which by accident had Slipped out of his Pocket, or Some private place; in which was a Memorial, what day, he was reconciled to the Pope and Church of Rome, and in what University he took his Scapula, and Such and Such degrees. It being brought to Governor Bradford he keeps it, and sends him and the notes to Governor Winthrop, being brought by Capt. Underhill and his Lieut. on May 4. to Boston. Gov. Winthrop takes it very thankfully and May 5. 1631 writes to Governor Bradford the following Letter.
Sir It hath pleased God to bring Sir Christopher Gardiner Safe to us, with those that came with him. And howsoever I never intended any hard measure to him, but to respect and use him according to his quality; yet I let him know your care of him and that he Shall Speed the better for your mediation. It was a Special Providence of God to bring those notes of his to our hands. I desire, you will please to speak to all, who are privy to them, not to discover them to any one: for that may frustrate any further Use to be made of them. The Good Lord our God who had always ordered Things for the good of his poor Churches here, direct us in this aright, and dispose it to a good Issue. I am Sorry, We put you to so much trouble about this Gentleman; especially at this time of great Employment: but I knew not how to avoid it. I must again intreat you to let me know, what charge and trouble any of your People have been at about him; that it may be recompensed. So with the true affection of a friend desiring all happiness to yourself and yours, and to all my worthy friends with you, whom I love in the Lord; I commend you to his grace and good Providence and rest Your most assured Friend
John Winthrop
But after Sir Christopher gets to Eng, he Shows his malice; but God prevents him. See next year.
Page 30. 1631. June 25 (not 14, as by mistake in Mr Hubbard) Comes to Boston a Shallop from Piscatoway, which brings news of a Small English ship come thither with provisions, and some Frenchmen to make salt. By this boat Capt. Neal Gov. of Piscatoway Sends a Packett of Letters to Governor Winthrop, directed to Sir Christopher Gardiner; which are opened, because directed to one, who is our Prisoner, and had declared himself an ill willer to our Government: which when the Gov. opened, he finds it came from Sir Ferdinando Gorges: in the packett is another Letter to Thomas Morton (Sent Prisoner before to England) by both which letters it appears, He that is Sir Ferdinando had some design to recover his pretended Right to Part of the Massachusetts Bay, and reposed much Trust in Sir Christopher.
Prince’s Annals. Part 2d. ss. 2. page 88. 1633. May. By these Ships We understand, that Sir C. Gardiner, T. Morton and Philip Ratcliff, who had been punished here for their misdemeanours, had petitioned the King and Council against us; being Sett on by Sir F. Gorges Capt Mason, who had begun a plantation at Piscataqua and aimed at the General Government of N. E. for their Agent here Capt. Neal. The petition was of many Sheets of paper, and contained many false accusations: accusing us to intend Rebellion, to have cast off our Allegiance, and to be wholly Separate from the Church and Laws of England; that our Ministers and People did continually rail against the State, Church and Bishops there &c. Upon which such of our Company as were then in England viz. Sir Richard Saltonstall, Mr Humfry and Mr Cradock (who was first Governor in England and Ratcliff’s Master) were called before a Committee of the Council, to whom they delivered an answer in Writing. Upon reading whereof, it pleased the Lord our most gracious God and Protector, So to work with the Lords, and after with the King, when the whole matter was reported to him, by Sir Thomas Jermin, one of the Council (but not of the Committee, who yet had been present at the 3 days hearing, and Spake much in commendation of the Governor, both to the Lords & after to his Majesty) that he (i.e the K) Said, “He would have them severely punished, who did abuse his Governor and the plantation;” that the Defendants were dismissed with a favorable order for their Encouragement; being assured from some of the Council, that his Majesty did not intend to impose the Ceremonies of the Church of England upon Us, for that it was considered that it was the freedom from such Things that made People come over to us; And it was requested to the Council that this Country would in time be very beneficial to England for Masts, Cordage &c if the sound, i.e the Passage to the Baltic should be debarred, &c.
Mr William Bradford of Plimouth writes thus…I will give hint of Gods Providence in preventing the hurt that might have come by Sir C. Gardiners means and malice complying with others. The Intelligence I had by a letter from my much honored and beloved Friend Mr John Winthrop Gov. of the Massachusetts.
Sir  Upon a petition exhibited by Sir Christopher Gardiner, Sir Ferdinando Gorges and Capt Mason &c against you and Us, the cause was heard before the Lords of the Privy Council and after reported to the King; the Success whereof makes it evident to all that the Lord hath care of his People here; the passages are admirable and too long to write; I heartily wish an opportunity to impart them to you, being many sheets of paper; but the conclusion was, against all Mens Expectations, an order for our Encouragement, and much blame and disgrace upon the Adversaries, which calls for much Thankfulness from us all, which We purpose (the Lord Willing) to express in a day of Thanksgiving to our merciful God (I doubt not but you will consider, if it be not fit for you to join in it) who as he has humbled us by his late Correction, so he hath lifted Us up by an abundant rejoicing in our deliverance out of so desperate a danger, So as that which our Ennemies built their hopes upon to ruin Us, he hath mercifully disposed to our great advantage, as I shall further acquaint you as occasion shall Serve.
The Copy of the order follows.
At the Court at White Hall the 19th of January 1632
Sigillum Crescent
Lord Privy Seal Lord Cottington
Earl of Dorset Mr. Tr’r
Lord Viscount Falkland Mr Vice Chamber.
Lord Bishop of London Mr Sec. Cook
Mr Sec. Windebank.
Whereas His Majesty hath lately been informed of great distraction and much disorder in the plantation in the parts of America called New England, which, if they be  true and Suffered to run on, would tend to the great dishonor of this Kingdom, and utter ruin of that plantation: for prevention whereof, and for the orderly Settling of Government, according to the intention of those patents which have been granted by his Majesty, and from his late Royal Father King James; it hath pleased his Majesty that the Lords and others of his most honorable Privy Council should take the same into consideration: their Lordships in the first place thought fit to make a Committee of this board, to take examination of the matters informed: which Committee having called diverse of the principal adventurers in that plantation, and heard those that are ComplainantsSee Mortons Account of GardinerSir Christopher Gardiner.  Prince’s Analls, V. 2. P. 90 vid. Sheet 6.against them; most of the Things informed being denied, and resting to be proved by Parties that must be called from that place, which required a long expense of time, and at present their Lordships finding the Adventurers were upon dispatch of Men, Victuals and merchandise for that place, all which would be at a stand, if the Adventurers should have discouragement, or take Suspicion that State here had no good opinion of that plantation; their Lordship not laying the fault or fancies (if any be) of some particular Persons, upon the general Government or principal Adventurers, which in due time is further to be enquired into; have thought fit in the mean time to declare, that the appearances were so fair, and hopes so great, that the Country would prove so beneficial to this Kingdom, and profitable to the particular Adventurers as that the Adventurers had cause to go on cheerfully with their undertakings and rest assured, if things were carried on as was pretended when the Patents were granted, and accordinly as by the Patents it is appointed, his Majesty would not only maintain the Liberties and Priviledges heretofore granted, but Supply any thing further that might tend to the good government Prosperity and Comfort of his People there of that place &c
William Trumbull
N.B. I have taken all this exactly as wrote in Gov. Bradfords Manuscript: By which it seems that by Mr Tr’r is meant Mr Treasurer Weston and not Trevers as printed in Mr Morton.
Prince’s Annals of New England Part 2. Sec. 2. page 79. May 26. S, i.e (Bp. Laud) Consecrate the Lord Treasurers Chappel at Rochampton: and June 18 at Rochampton, I marry my Lord Treasurer Westons eldest Son to the Lady Frances, Daughter of the Duke of Lenox: one of the blood Royal of Scotland and that with his Majestys Consent. By Bp. Lauds Diary Lord Treasurer Weston dies within two years after: and Rushworth tells Us he dies a Papist. 2. 1802 was this the Weston who went over to Holland, to agree with the Leyden People and who came over here to Weymouth?
Page 80 1632. June 15. Bp. Laud says Mr Francis Windebank, my old most dear Friend is Sworn Secretary of State: which place I obtained for him of my gracious Master K. Charles. Windebank is a furious Papist: and is no sooner settled in his place, but he fails to release and protect Papists, Jesuits, Recusants &c more than any one of his Predecessors and all the Council besides becoming their Special Patron, as appears by Father Josephs Letter from Paris Nov. 23. 1634. &c.
Jan. 16. 1803. Note by J. A. there is a Swamp, a Cedar Swamp part of the 600 Acres or adjoining to them, called immemorially by the Appellation of Gardiners Swamp. Quere, Whether this Name was not derived from Sir Christopher? and whether this Swamp was not his retreat among the Indians?
Weston
Belknap’s American Biography vol. 2. p. 179. Life of John Carver. At length a Patent was obtained, under the Company’s Seal (i.e. The Virginia Company); but by the advice of some Friends, it was taken in the name of John Wincob, a religious gentleman, belonging to the Family of the Countess of Lincoln, who intended to accompany the Adventurers to America. This patent and the proposals of Thomas Weston of London, Merchant, and other Persons who appeared friendly to the design, were carried to Leydon in the autumn of 1619, for the consideration of the People. At the same time, there was a plan forming for a new council in the West of England, to superintend the plantation and fishery of North Virginia, the name of which was changed to New England. See Vol. 1. p. 306. To this expected establishment, Weston, and the other Merchants began to incline, chiefly from the hope of present gain by the Fishery. This caused some embarrassment, and a variety of opinions; but, considering that the Council for New England was not yet incorporated, and that if they should wait for that event, they might be detained another year, before which time the war between the Dutch and Spaniards might be renewed, the majority concluded to take the patent, which had been obtained from the Company of South Virginia, and emigrate to some place near Hudsons River, which was within their Territory.
The next Spring (1620) Weston himself went over to Leydon where the people entered into articles of agreement with him, both for shipping and money, to assist in their transportation. Carver and Cushman were again sent to London, to receive the money and provide for the Voyage. When they came there, they found the other merchants so very penurious and severe, that they were obliged to consent, to some alteration in the articles, which, though not relished by their constituents, yet were so strongly insisted on, that without them, the whole Adventure must have been frustrated. Page 185. Mr Weston came from London to Southampton, to see them dispatched.
Belknaps American Biography, v. 2. p. 298. Life of Winslow.
At our coming away, he, Massassoit, called Hobamock to him, and privately told him of a plot of the Massachusetts against Westons Colony, and so against Us. But he would neither join therein, nor give Way to any of his. With this, he charged him to acquaint me, by the Way, that I might inform the Governor.
Belknaps American Biography. V. 1. p. 365. Life of Gorges. This was the beginning of the Colony of New Plymouth; and this Event happened Nov. 11. 1620 a few days after King James had signed the Patent for incorporating the Council. These Circumstances Served the interest of both, though then wholly unknown to each other. The Council being informed of the establishment of a Colony within their Limits, were fond of taking them into their protection, and the Colony were equally desirous of receiving that protection, as far as to obtain a grant of territory. An Agent being dispatched by the Colony to England, Sir F. Gorges interested himself in the affair, and a grant was accordingly made 1623 to John Pierce, in trust for the Colony. This was their first patent; they afterwards 1629 had another made to William Bradford and his associates.One End which the council had in view, was to prevent the access of unauthorized Adventurers to the coast of New England. The crews of their Ships, in their intercourse with the Natives being far from any established Government, were guilty of great licentiousness. Besides drunkenness and debauchery, some flagrant Enormities had been committed, which not only injured the reputation of Europeans, but encouraged the natives to Acts of Hostility. To remedy these evils, the Council thought proper to appoint an officer to exercise Government on the coast. The first person who was Sent in this character was Captn. Francis West; who finding the fishermen too licentious and robust to be controlled by him, soon gave up this ineffectual command. They next appointed Captn Robert Gorges, son of Sir Ferdinando. He was like his father, of an active and enterprizing Genius, and had newly returned from the Venetian War. He obtained of the Council a patent for a tract of land, on the northeastern side of Massachusetts Bay containing thirty miles in Length and ten in breadth, and by the influence of his father, and of his kinsman Lord Edward Gorges, he was dispatched with a commission to be Lieutenant General and Governor of New England. They appointed for his council the aforesaid West, with Christopher Levet, and the Governor of New Plymouth for the time being. Gorges came to Plymouth in 1623, published his Commission, and made some efforts to execute it. He brought over with him, as a Chaplain, William Merrill, and Episcopal Clergyman. This was the first essay for the establishment of a general Government in New England, and Merrill was to have a Superintendence in ecclesiastical, as Gorges had in civil affairs; but he made no use of his commission at Plymouth; and only mentioned it in his conversation about the time of his departure. This general Government was a darling object with the Council of Plymouth, but was much dreaded by the planters of New England, however, all the attempts which were made, to carry it into execution, failed of Success. Gorges, after about a years residence in the Country and holding one Court at Plymouth, upon a Mr Weston, who had begun a plantation at Wessagussett, Weymouth, where Gorges himself intended a Settlement, was recalled to England, the Supplies which he expected to have received having failed.
Weston
Belknaps American Biography. vol. 2. page 227. Life of Bradford.
The Arrival of two ships with a new Colony, sent out by Thomas Weston but without provisions, was an additional Misfortune. Some of these People being Sick were lodged in the hospital at Plymouth till they were so far recovered as to join their companions, who seated themselves at Wissagussett, Since called Weymouth.
229. Westons People had a share of 20 hogsheads of Corn and Beans purchased of the Indians by governor Bradford as they had joined in the Purchase. In the Spring of 1623 Mr Winslow went again to visit the Sachem Masasoit accompanied by Mr John Hamden. In Winslows Journal Mr Hamden is said to be “a Gentleman of London, who then wintered with us, and desired much to see the Country.” I suppose this to be the same Person who distinguished himself by his opposition to the illegal and arbitrary demands of King Charles I. He had previously (1637) embarked for New England with Oliver Cromwell, Sir Arthur Hasling and others; but they were prevented from coming by the Kings proclamation against disorderly transporting his Majestys subjects to the plantations in America. Hamden was born in 1594  and was 29 years old at the time of his being at Plymouth in 1623. See Neal’s History of NE. V. 1 151. Hazards State Papers Vol. 1. 421. Northoucks Biographical Dictionary. H. A. M. They had Hobamak for their guide and Interpreter. The Visit was very consolatory, to their Sick Friend, and the more so, as Winslow carried him some cordials, and made him broth after the English mode, which contributed to his recovery. In return for this friendly attention, Massasoit communicated to Hobamak Intelligence of a dangerous conspiracy, then in agitation among the Indians, in which he had been Solicited to join. Its object was nothing less than the total extirpation of the English, and it was occasioned by the imprudent conduct of Westons People in the Bay of Massachusetts. The Indians had it in contemplation to make them the first Victims, and then to fall on the people of Plymouth. Massasoits Advice was, that the English should seize and put to death the chief Conspirators, whom he named; and said that this would prevent the Execution of the Plott. Hobemak communicated this Secret to Winslow, as they were returning; and it was reported to the Governor.
On this allarming Occasion, the whole Company were assembled in Court, and the news was imparted to them. Such was their confidence in the Governor, that they unanimously requested him, with Allerton his assistant, to concert the best measures for their safety. The Result was to Strengthen the fortifications, to be vigilant at home, and to Send such a force to the Bay of Massachusetts, under Captain Standish, as he should judge Sufficient to crush the Conspiracy. An Indian who had come into the Town was suspected as a Spy, and confined in Irons. Standish with Eight chosen men, and the faithfull Hobamak, went in the Shallop to Westons plantation, having goods as usual to trade with the Indians. Here he met the persons who had been named as Conspirators, who personally insulted him and threatened him. A quarrell ensued in which Seven of the Indians were killed. The others were so struck with terror, that they forsook their houses and retreated to the Swamps, where many of them died with cold and hunger; the Survivors would have sued for peace but were afraid to go to Plymouth. Westons people were so apprehensive of the Consequences of this affair, that they quitted the plantation; and the People of Plymouth, who offered them protection, which they would not accept were glad to be rid of such troublesome neighbours.
Thus by the Spirited Conduct of an handfull of brave Men, in conformity to the advice of the friendly Sachem, the whole Conspiracy was annihilated. Mr Robinson But when the report of this transaction was carried to their Brethren in Holland Mr Robinson, in his next Letter to the Governor, lamented with great concern & tenderness, “O that you had converted some, before you had killed any.”
British Empire in America Vol. 1. p. 32. The People at Plymouth extended their Trade on all Sides: and Mr Bradford put to Sea, in person, to find out a Passage to the Massachusetts within the shoals of Cape Cod; but he did not Succeed in it; however he went thither by land to trade with them. He found the Nation in a Sickly Condition and in an ill humor with the English, on account of some losses they had Suffered from a Colony that had planted themselves among them, under the direction of Mr Weston; who deserted that at Plymouth, and Seated another Small one at Weymouth, in Suffolk County, in Massachusetts Bay. This Mr Weston and his followers, dissenting from the Church in New England, Set up a form of Worship in intimation of the Anglican Church; and twere to be wished, that they had taken care, by their lives, to adorn the Doctrine they profest. On the contrary they abused the friendship of the Colony at Plymouth, and robbed the Savages; and what was worst of all, they had entered into a Sort of Partnership, in Some points of Trade with the Plymouth Colony, which seemed to make them concerned in their Robberies; and that rendered them Suspected to the Indians. Mr Westons Men Spoiled the Indian Trade, by the great prices they gave for furrs and Corn. Cotton Mather is cited for this account. The Governor from this nation returned to Nansett, at the bottom of Cape Cod, thence to Mattachiest, Namasket and Manomet; where he got good store of Corn. The King of the last Nation acknowledged the Sovereignty of King James. Mr Bradford by these trading Voyages plentifully Supplied his friends, who had not corn enough of their own Growth, to answer the consumption of the Colony. The next Person who was Sent abroad on the like account, was Captain Miles Standish, who commanded the Militia of the Settlement; who by this time amounted to 400 or 500 men effective: He went to Mattachiest, but was not so well us’d as the Governor, for the Savages pillfered his baggage, as they saw opportunity to do it: While he was at Manomet, another Indian Town, one Wituwamet a Massachusett Indian came to the King as an Ambassador from that Nation, to desire him to enter into a league with them for the extirpation of the English, as well at Plymouth as at Weymouth. Capt Standish, after this man had had his audience, perceived his usage was worse then before; So he got his corn aboard his Sloop as fast as he could, and hastened back to Plymouth, having twice escaped the designs of a traytorous Indian employed by the Sachem, or King of Manomet, to murder him. About this time Massassoit, the Colony’s Ally, fell Sick, and a compliment of condolence being in such Cases expected by the Kings of the Savages, Mr Winslow was again sent him to pay it. This Gentleman not only performed the office of an Ambassador, but of a Physician; and as bad as the Monarch was, some English Cordials restored him to his former health. In return of which kindness, Massassoit told him, the Conspiracy that the Massachusetts had formed against the English, and advised him to fall upon them before they could execute it. The English at Weymouth were so insulted by them, that their lives were precarious, the Savages taking the provisions out of their very fort, and threatening to cut the throat of any Man that durst call them to account for it. These Things being represented by Mr Winslow, and Westons men to the Plymouth Colony, they took it into consideration how to proceed in the matter; and in the mean time the Governor ordered Capt. Standish to go to Weymouth, and defend the English there against the Savages, notwithstanding they had by their disorders brought this danger upon themselves, and all their Countrymen. When Mr. Standish came among them, he found the Indians, as it were Masters of that Small Colony, and they used him as ill, as they did the Inhabitants of Weymouth. He had but Eight men under him; with whom however he fell upon the Indians killed some of the Chief of them, and drove the rest to the Woods.
Among the Indians was Wituwamet before mentioned, a Bullying Barbarian and an Enemy to the English; and one Pecksnot, a fellow of gigantic stature. With these two, Captain Standish and another Englishman fought, and killed them on the Spot in fair combat. He challenged the Sachem of Massachusetts to decide the controversy in the same Way which the Barbarian refused to do: And Mr Standish having put new life into Westons Men, by his Example and assistance they fell upon the Indians, who fled from them, with terror and precipitation at the Noise of their Guns. These Indians were such as lived nearest Weymouth Settlement, and they giving the alarm to the rest, the whole Nation was immediately up in Arms. At the approach of the English they dispersed; So Capt. Standish returned in tryumph to Plymouth, bringing with him the head of Wituwamet, which an Indian in that Town seeing, was so dejected, that being questioned upon it, he confessed the Massachusetts and the other Indian Nations in allyance with them, designs against the English. This Savage they released, and sent to the Sachem to let him know that they were provided to receive him; and if he attempted any Thing against the Peace of the King of England’s Subjects at Weymouth, they would severely revenge it. Upon which the King submitted and begged Pardon. &c The Weymouth Settlement lessened by degrees, as the Plymouth encreased; and at last the People were forced to leave it, and remove either to the other at Plymouth, or return to old England.
Oldham and Lyford
Braintree Company, Mr Hookers Company remove to Newtown by order of Court
Prince’s New England Chronology. Page 125. 1625
This Spring, at our Election Court, Oldham tho forbid to return, without leave; yet openly comes, and in so furious a manner, reviles us, that even his Company are ashamed of his outrage. Upon which We appoint him to pass through a guard of Soldiers, and every one with his Musket to give him a blow on his hinder part, is then conveyed to the Water Side, where a boat is ready to carry him away.
While this is doing Mr Winslow and Mr Wm. Pierce land from England and bid them Spare neither him nor Lyford: for they had played the Villains with us; and  their friends in England had the like Bickerings with ours there about Lyfords calumnious Letters &c after many meetings and much clamor against our Agents for accusing him; the Controversy was referred to a further meeting of most of the adventurers to hear and decide the matter. Mr Lyfords party chose Mr White a Councellor at Law; the other chose the Reverend Mr Hooker, Moderator; and many friends on both sides coming in, there was a great assembly: In which Mr Winslow made so surprising a discovery of Lyfords Carriage when Minister in Ireland for which he had been forced to leave that kingdom and coming to England was unhappily lit on and sent to New Plymouth; as struck all his friends mute, made them ashamed to defend him: and the Moderators declared that as his Carriage with us gave us cause enough to do as we did; so this new discovery renders him unmeet to bare the Ministry more.41. Note. By this it Seems as if the Rev. Mr White and the Dorchester Gentlemen, had been imposed upon with respect to Lyford and Oldham, and had sent invitations to them before this discovery. And as by many Passages in Mr Hubbard, it appears he had never seen Gov. Bradfords History; for want thereof he is Sometimes in the dark about the affairs of Plymouth and especially those which relate to Lyford and Oldham, as also to Mr Robinson.
Hence therefore Lyford with some of his friends, go after Oldham to Natasco when receiving the invitation of the Dorchester Gentlemen, Mr Lyford removes with Mr Conant to Cape Ann: but Mr Oldham chooses to Stay at Nantasket and trade for himself.
But upon this decision, the Company of Adventurers to Plymouth broke in pieces, two thirds of them deserting us: yea some of Lyfords and Oldhams friends set out a ship a fishing under one Mr Hewes and getting the start of ours, they take our stage and other provisions made for fishing at Cape Ann the year before to our great charge, and refuse to restore it without fighting: Upon which We let them keep it, and our Governor sends some planters to help the fishermen build another. B.42. Note. Mr Hubbard tells us that Capt. Standish, who had been bred a soldier in the Netherlands, arriving at Cape Ann demands the Stage in a peremptory manner. And the others refusing, the Dispute grows hot, the Captain seems resolved to Attack them and recover his right by force of arms: but the prudence of Mr Conant and the interposition of Mr Wm. Pierce who lay just by prevents it: the Ships Crew promising to help build another, ends the Controversy.
Page 157. Some time this fall, 1625, Mr Lyfords People at Nantaskett remove to cape Ann a place more convenient for the fishery; and there stay about a year. But Mr Conant finding a more convenient commodious place for a plantation a little to Westward, on the other Side of a Creek call’d Naumkeak; Secretly convinces in his mind, that in after times as is since fallen out, it may prove a receptacle of such in England, as on account of Religion would be willing to settle in these parts of the World; and gives an intimation of it to his friends in England. 44. Note. I gather this from Mr Hubbard who Says that Mr Conant and Lyford, with their families, and those few who followed them, tarried at Nantasket a year and some few months, till the door was opened for their remove to Cape Ann.
Page 158. 1626. About a year after We had sent Oldham away: as he is Sailing for Virginia, being in extream danger; he makes a free and long confession of the Wrongs he had done the Church and People at Plymouth; and as he had sought their ruin the Lord might now destroy him; beseeching God to forgive him, making Vows if he be Spared, to carry otherwise: and being spared, he afterwards carries fairly to us, owns the hand of God to be with us, Seems to have an honorable respect for us, and We give him liberty to come and converse with us when he pleases.Lyford and Oldham
Prince’s New England Chronology. page. 169. 1627. The latter End of the Summer the Virginia People at Plymouth, Sell us their corn, go thither in a couple of barks, and afterwards several of them express their thankfullness to us. And now, it seems Mr Lyford Sails with some of his people also to Virginia, and there Shortly dies.
Prince’s Annals. 66. 1632 Mr Oldham has a small house at Watertown made all of Clapboard, burnt down
The Braintree Company, which had begun to set down at Mount Wollaston by order of Court removes to Newtown. These are Mr Hookers Company.
Francis Norton
Belknaps American Biography. v. 1. p. 377. Life of Gorges.
It has been before observed, that Gorges had Sent over Richard Vines with some others, on a discovery, to prepare a Way for a Colony. The place which Vines pitched upon, was at the mouth of the River Saco. Some years after, another Settlement was made on the river of Agamenticus, by Francis Norton, whom Gorges sent over with a number of other People, having procured for them at patent of 12,000 acres on the East Side of the river, and 12,000 more on the West side; his Son Ferdinando Gorges being named as one of the Grantees; this was the beginning of the Town of York. Norton was a Lieutenant Colonel, and had raised himself to that rank, from a common Soldier by his own merit. In this company were several Artificers, who were Supplied with Cattle and other Necessaries for the Business of getting Lumber.
Sports on Sunday
Prince’s Chronology of New England. Part. 1. page 56—1618. May 24Lords Day, King James issues his Declaration; wherein he requires the Bishop of Lancashire to present all the Puritans and Precisians within the same; either constraining them to conform, or to leave the country: that those who attend on Church on Sundays, be not disturbed or discouraged from Dancing, Archery, Leaping, Vaulting, having May games, Whitson-Ales, Morrice Dances, Setting up Maypoles and other Sports therewith used, or any other Such harmless Recreation on Sundays after divine Service: that this Declaration be published by order from the Bishop of the Diocess, trough all the parish Churches; and commands these directions given last year in Lancashire, with a few words added, most applicable to these parts or our Realms, to be published to all our Subjects. (King James’s Declaration call’d the Book of Sports, printed in 4to. London 1618). And as all ministers were obliged to read it in their Churches; those who refused were Summoned into the high commission Court, imprisoned, and Suspended.
I have extracted this Book of Sports, because it was so odious to our Ancestors, that probably it increased the hatred of Mortons Maypole at Mount Wollaston. They considered it as an Idol, a Dagon a Calf of Mount Horeb.

